Citation Nr: 0520371	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial evaluation greater than 10 
percent for left knee osteochondral lesion with degenerative 
changes. 

2.  Entitlement to an initial evaluation greater than 10 
percent for left shoulder impingement syndrome. 

3.  Entitlement to an initial evaluation greater than 10 
percent for tinea corporis. 

4.  Entitlement to service connection for left epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for left knee osteochondral lesion with degenerative changes 
and left shoulder impingement syndrome; each disability was 
assigned an initial 10 percent evaluation.  By that same 
rating action, the RO granted service connection for 
residuals of tinea corporis and assigned an initial 
noncompensable evaluation.  The RO also denied service 
connection for hypertension, left epididymitis, post-
traumatic stress disorder (PTSD), back disability, right 
ankle disability, right knee disability, and hearing loss. 

Following the issuance of a June 2002 statement of the case, 
which addressed all of the aforementioned issues, the veteran 
filed his substantive appeal with the RO, wherein he 
specifically indicated that he was appealing the denials of 
an initial compensable evaluation for service-connected 
residuals of tinea corporis and the denials of entitlement to 
service connection for PTSD and left epididymitis (see 
substantive appeal, received by the RO in July 2002).  As the 
appellant addressed the claims for higher evaluations for his 
service-connected left knee and left shoulder disabilities 
during an August 2002 hearing at the RO in Detroit, Michigan, 
and because there is a transcript of the testimony, the 
hearing transcript represents a timely filed substantive 
appeal with respect to these two issues.  See 38 C.F.R. 
§ 20.202 (2004); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).

By a January 2003 rating action, the RO assigned a 10 percent 
evaluation to the service-connected tinea corporis, effective 
October 14, 2000.  As the 10 percent evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of  original 
awards.

Regarding the issue of entitlement to service connection for 
PTSD, the RO granted service connection for PTSD by the 
January 2003 rating action and assigned an initial 30 percent 
evaluation, effective October 14, 2000.  Thus, this issue is 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  
However, in a June 2004 argument to the RO, the veteran's 
representative maintained that the appellant's  PTSD was more 
severely disabling than reflected by the 30 percent 
evaluation.  As this rating issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  

As the record does not show that the veteran has appealed the 
RO's denial of service connection for hypertension, right 
knee disability, right ankle disability, back disability, or 
hearing loss, such issues have not been properly developed 
for appellate review and will not be addressed by the Board 
in the decision below. 

In April 2003, the veteran withdrew a hearing request before 
a Veterans Law Judge.  See 38 C.F.R. § 20.703(e) (2004).  

(The issues of entitlement to initial evaluations in excess 
of 10 percent for left shoulder impingement syndrome, left 
knee osteochondral lesion with degenerative changes and tinea 
corporis will be addressed in the remand that follows the 
decision below.)


FINDING OF FACT

The veteran does not have left epididymitis.


CONCLUSION OF LAW

The veteran does not have left epididymitis that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends in written statements and testimony at 
an August 2000 hearing at the RO that he that he currently 
has left epididymitis which had its onset during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection to cases where disease or injury has resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the 
absence of proof of a present disability, service connection 
may not be awarded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service medical records reflect that in July 1991 and 
November 1997, the veteran received treatment for 
epididymitis on the left side.  An August 1999 service 
separation examination report reflects that the veteran had a 
palpable soft cyst, which was found to have been consistent 
with redundant epididymitis on the left.  

Post-service private and VA treatment and examination 
reports, dated from April 2001 to October 2002, are silent 
for any complaints, findings, or treatment of left 
epididymitis.  Indeed, when evaluated by VA in June 2001, the 
examiner concluded that there was no current evidence of left 
epididymitis.  

The Board finds that service connection for left epididymitis 
is not warranted.  The Board is aware that the veteran's 
service medical records reflect treatment for epididymitis on 
two occasions during service; however, the salient point to 
be made is that the post-service VA medical evidence of 
record reflects that the veteran does not currently 
experience this disability.  

The appellant contends that he suffered from left 
epididymitis while in service and that he now suffers from 
the same condition.  However, where the determinative issue 
involves causation or a medical diagnosis, the veteran's 
opinion does not suffice because he is not a competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For the above cited reason, the claim for service connection 
for left epididymitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in September 2001, 
an April 2002 rating decision, and a June 2002 statement of 
the case of the evidence needed to substantiate the claim of 
entitlement to service connection for left epididymitis, and 
the obligations of VA and the veteran with respect to 
producing that evidence.  In particular, the September 2001 
letter informed the veteran that to substantiate the claim 
for service connection for left epididymitis the evidence 
must show a current disability that was related to disease or 
injury incurred in or aggravated by military service, or 
disability that has existed continuously from the date of 
discharge until the present.  The letter advised the veteran 
that VA must make reasonable efforts to assist him in getting 
evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  In addition, in August 2002, the veteran 
provided testimony regarding his claim at the RO in Detroit, 
Michigan.  Furthermore, the veteran was provided several VA 
examinations in order to ascertain whether he currently has 
left epididymitis that is etiologically related to service.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that there is no clinical evidence 
reflecting that the veteran currently has left epididymitis.  


ORDER

Service connection for left epididymitis is denied. 




REMAND

The veteran maintains that his service-connected left knee 
and left shoulder disabilities and tinea corporis are more 
severely disabling than reflected by the currently assigned 
initial 10 percent evaluations.  

With regards to the service-connected left knee disability, 
the veteran maintains that his pain has increased, especially 
when he stands and walks.  He also contends that he has 
difficulty trying to squat.  Upon evaluation by VA in October 
2002, an examination of the left knee was essentially normal.  
There was no swelling or effusion.  The veteran had full 
range of motion of the left knee with no evidence of 
incoordination, weakness or fatigability.  Thereafter, and in 
support of the claim for a higher evaluation for the service-
connected left knee disability, the veteran's representative 
submitted a statement from the appellant's employer 
reflecting that over the previous thirteen months, the 
veteran was unable to bend his "knee" and that he would 
have to rest against furniture at work.  The employer also 
indicated that the veteran would have to sit down several 
times a day because of pain (see September 2003 statement 
from the veteran's employer).  Thereafter, in a September 
2004 facsimile transmitted to the Board, the veteran's 
employer further indicated that because of the appellant's 
"physical problems" he had been demoted to another 
position.  The employer hoped that the veteran would be able 
to maintain his employment despite his physical ailments.  
Thus, in light of the veteran's arguments and his employer's 
statements suggesting that his service-connected left knee 
might have increased in severity since the October 2002 VA 
examination, the Board believes that the level of disability 
attributable to the service-connected left knee and left 
shoulder is best evaluated only after further orthopedic 
examination.  

It should also be pointed out that VA General Counsel has 
recently indicated that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This represents a change to a 
general practice by VA to assign a single rating based on 
limitation of motion of a joint.  Consequently, medical 
findings regarding the extent of functional impairment as to 
both flexion and extension is required.  

With regard to the veteran's claim for a higher initial 
evaluation for service-connected tinea corporis, the Board 
notes that the criteria used to evaluate disabilities 
involving the skin were amended in August 2002.  See 67 Fed. 
Reg. 49,590-49,599 (Jul. 31, 2002).  In the present case, the 
RO evaluated the veteran's service-connected tinea corporis 
by the diagnostic code which rates impairment from eczema, 
and assigned an initial 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  Pursuant to 
the old rating criteria for Diagnostic Code 7806, a 30 
percent evaluation requires evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation, the highest rating allowable pursuant to 
this Diagnostic Code, requires that there be evidence of 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

According to the revised rating criteria, tinea corporis or 
infections not listed elsewhere in the code, are rated as 
disfigurement of the head, face, or neck (under Diagnostic 
Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 
7805); or dermatitis (under Diagnostic Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Codes 7813, 7820 (2004).  As the veteran's 
service-connected tinea corporis does not involve his face 
and neck, it does not now appear that consideration should be 
given to rating as disfigurement of the head, face, or neck 
(see October 2002 VA examination report reflecting that the 
service-connected tinea corporis affects the veteran's lower 
back, anterior waist, entire abdomen, lower chest, inner 
thighs, groin, top of the heels, and four toenails).

In light of the foregoing, the Board finds that additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria.  The Board finds that 
scheduling another VA skin examination would be appropriate 
because, although the veteran was afforded a VA skin 
examination in October 2002, the record does not contain a 
examination that takes into account the new criteria 
established to rate skin disabilities.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).  

Accordingly, this case is REMANDED to the RO, for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left shoulder impingement syndrome, 
left knee osteochondral lesion with 
degenerative changes or tinea corporis 
since October 2000, which are not 
duplicates of those previously of record.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the service-connected left 
shoulder impingement syndrome and left 
knee osteochondral lesion with 
degenerative changes.  The claims folder, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  The examination should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The physician 
should describe in detail all symptoms 
reasonably attributed to the service-
connected left shoulder impingement 
syndrome and left knee osteochondral 
lesion with degenerative changes.  

With regards to the left knee and left 
shoulder, the examiner should record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
left knee and left shoulder exhibit 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the left shoulder and 
left knee (beyond that which is 
demonstrated clinically).  With regards 
to the left knee, this should be done in 
terms of both loss of flexion and loss of 
extension.  The examiner should comment 
on the presence of any "slight," 
"severe" or "moderate" recurrent 
subluxation or lateral instability of the 
left knee due to service-connected 
disability.  VAOPGCPREC 9-2004.  The 
rationale for all opinions should be 
explained in detail.  

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his service-connected 
residuals of tinea corporis.  The claims 
file, along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2004).  

The examiner should state if the veteran 
has extensive lesions or marked 
disfigurement.  If disfigurement is 
noted, the severity thereof should be 
specifically noted.  The examiner should 
also state whether the veteran's disease 
is exceptionally repugnant.  The examiner 
should note whether the veteran has any 
ulceration or crusting, and any systemic 
or nervous manifestations as a result of 
the skin problem.  In addition, the 
examiner should specify the location and 
extent of the veteran's tinea corporis in 
terms of a percentage of the body area 
and a percentage of exposed areas, and 
the frequency that systemic therapy, such 
as corticosteroids or immunosuppressive 
drugs, have been required during the past 
12-month period.  The examiner should 
take into account flare- ups the veteran 
may experience during the year.  

The rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the findings 
made at the October 2002 VA examination. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issues of 
entitlement to higher initial ratings in 
excess of 10 percent for left shoulder 
impingement syndrome, left knee 
osteochondral lesion with degenerative 
changes and tinea corporis.  The 
propriety of staged ratings should also 
be addressed.  Fenderson, supra.  (The RO 
should consider the holding of VAOPGCPREC 
9-2004 in its decision regarding the 
veteran's left knee.)

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If the 
veteran has not reported to a scheduled 
examination, the supplemental statement 
of the case should include the provisions 
of 38 C.F.R. § 3.655 (2004) and an 
explanation of the regulation's 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


